Citation Nr: 0504860	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  04-10 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss. 


REPRESENTATION

Veteran represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In this decision, the RO granted entitlement to service 
connection for right ear hearing loss, assigning a staged 
rating of 10 percent for bilateral hearing loss from October 
31, 2001 to April 27, 2003, and a noncompensable rating 
effective April 28, 2003.  The veteran perfected an appeal 
only with the noncompensable rating assigned for bilateral 
hearing loss.


FINDING OF FACT

In a statement received by the Board in February 2005, prior 
to the promulgation of a decision in the appeal by the Board, 
the veteran requested that his appeal on the issue of 
entitlement to a compensable rating for bilateral hearing 
loss be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an August 2002 decision, the RO granted service connection 
for hearing loss in the left ear effective October 2001, but 
denied service connection for hearing loss in the right ear.  
The veteran appealed the denial of service connection for the 
right ear.  In a June 2003 rating decision, the RO 
subsequently granted service connection for hearing loss in 
the right ear, and assigned a staged rating of 10 percent for 
bilateral hearing loss from October 2001 to April 27, 2003.  
Effective April 28, 2003, the veteran's bilateral hearing 
loss was rated as noncompensable.  The veteran perfected an 
appeal regarding only the noncompensable rating assigned for 
bilateral hearing loss.  

In the statement received by the Board in February 2005 the 
veteran stated:  "Please withdraw my appeal with the Board 
of Veterans Appeals and the hearing on March 11, 2003 and 
send my claims folder back to Togus."  It is clear from the 
veteran's statement, that it is his intent to withdraw his 
pending appeal of the rating assigned for bilateral hearing 
loss.  See Hanson v. Brown, 9 Vet. App. 29 (1996) (the issue 
of whether a claim has been withdrawn is a question of fact); 
see also Hamilton v. Brown, 4 Vet. App. 528, 537 (1993)(en 
banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (if the veteran 
expressly indicates that adjudication of a particular issue 
should cease, neither the RO nor the Board has authority to 
proceed on that issue).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be 
made by the veteran or by his authorized representative.  38 
C.F.R. § 20.204 (2003).  The veteran has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


